Name: 77/127/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for Ireland with regard to the 1975 survey on the structure of agricultural holdings (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  agricultural structures and production;  farming systems;  Europe
 Date Published: 1977-02-09

 Avis juridique important|31977D012777/127/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for Ireland with regard to the 1975 survey on the structure of agricultural holdings (Only the English text is authentic) Official Journal L 037 , 09/02/1977 P. 0014 - 0014COMMISSION DECISION of 25 January 1977 laying down a sampling plan for Ireland with regard to the 1975 survey on the structure of agricultural holdings (Only the English text is authentic) (77/127/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES. Having regard to the Treaty establishing the European Economic Community. Having regard to Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (1), and in particular Article 8 (1) (c) thereof, Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to be adopted in accordance with the procedure laid down in Article 11 of that Directive; Whereas pursuant to Article 6 (1) of Directive 75/108/EEC random samples of agricultural holdings are to be taken and the number of these samples is to be between the limits laid down in that Article; Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to refer to strata and regions; Whereas Ireland has presented a sampling plan which fulfils all the conditions set out above; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The sample of agricultural holdings shall be taken from the updated lists of holdings for the census of agriculture of 1970 and for the sample census of 1974. Article 2 The population of holdings shall be stratified: (a) by survey district (counties); (b) according to the total agricultural area of the holdings into seven strata : more than one to 15 acres, more than 15 to 30 acres, more than 30 to 50 acres, more than 50 to 100 acres, more than 100 to 150 acres, more than 150 to 200 acres and more than 200 acres. Article 3 The sample shall comprise all holdings of more than 200 acres, half the holdings of more than 150 to 200 acres, one quarter of the holdings of more than 100 to 150 acres, one fifth of the holdings of more than 50 to 100 acres, one eighth of the holdings of more than 30 to 50 acres, one ninth of the holdings of more than 15 to 30 acres and one 14th of the holdings of more than one to 15 acres. The selection of holdings from the size groups of 200 acres or less shall be random. Article 4 This Decision is addressed to Ireland. Done at Brussels, 25 January 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 42, 15.2.1975, p. 21.